Citation Nr: 0127261	
Decision Date: 12/13/01    Archive Date: 12/19/01

DOCKET NO.  96-23 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether the veteran filed a timely Substantive Appeal to 
perfect the appeal of a claim for an earlier effective date 
for the grant of service connection for post-traumatic stress 
disorder and entitlement to an initial disability evaluation 
in excess of 30 percent for post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Linda Burkett O'Hern, Attorney 
at Law


ATTORNEY FOR THE BOARD

Kristi Barlow, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1968 to 
September 1970.  He is a combat veteran, having served in the 
Republic of Vietnam during the Vietnam Conflict.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 1997 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which determined that the veteran had not 
timely appealed the issues of entitlement to an earlier 
effective date for the grant of service connection for post-
traumatic stress disorder and entitlement to a higher initial 
disability evaluation than 30 percent for post-traumatic 
stress disorder.  The RO found that the veteran did not 
timely file a VA-Form 9, Substantive Appeal, regarding these 
issues.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  Service connection for post-traumatic stress disorder was 
denied, along with three other issues, in a September 1995 
rating decision.  The veteran filed a Notice of Disagreement 
in November 1995 as to all four issues.

3.  In an April 17, 1996, rating decision, the veteran was 
granted service connection for post-traumatic stress disorder 
effective June 7, 1995, and a 30 percent disability 
evaluation was assigned.  A Statement of the Case was issued 
that date which included a statement that the issue of 
service connection for post-traumatic stress disorder had 
been favorable resolved and, as such, had been withdrawn from 
the veteran's appeal.

4.  The veteran filed a VA-Form 9 on May 20, 1996, continuing 
his appeal of the issues listed on the statement of the case.  
In addition, he asserted that he was entitled to an earlier 
effective date for the grant of service connection for post-
traumatic stress disorder and to a higher initial disability 
evaluation.  This document is deemed to be a Notice of 
Disagreement as to the issues of entitlement to an earlier 
effective date for the grant of service connection for post-
traumatic stress disorder and entitlement to a higher initial 
disability evaluation for post-traumatic stress disorder.

5.  The RO issued a statement of the case addressing the 
issues of entitlement to an earlier effective date for an 
award of service connection and entitlement to an initial 
rating in excess of 30 percent for post-traumatic stress 
disorder in July l996.

6.  In January 1997, the veteran submitted additional 
evidence to substantiate his claims for an earlier effective 
date and an increased disability evaluation for post-
traumatic stress disorder.  This correspondence is deemed to 
be a Substantive Appeal regarding the issues of entitlement 
to an earlier effective date for the grant of service 
connection for post-traumatic stress disorder and entitlement 
to a higher initial disability evaluation for post-traumatic 
stress disorder.


CONCLUSION OF LAW

The veteran timely appealed the issues of entitlement to an 
earlier effective date for the grant of service connection 
for post-traumatic stress disorder and entitlement to a 
higher initial disability evaluation for post-traumatic 
stress disorder.  38 U.S.C.A. §§ 5107, 7105 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.102, 20.200, 20.202, 20.302 
(2001).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset of this decision, the Board finds that VA has 
met its duty to assist the veteran in the development of his 
claim to determine if a timely appeal has been filed 
regarding the issues of entitlement to an earlier effective 
date for the grant of service connection for post-traumatic 
stress disorder and entitlement to a higher initial 
disability evaluation for post-traumatic stress disorder, as 
well as its duty to notify the veteran of any information 
and evidence needed to substantiate and complete this claim 
under the Veterans Claims Assistance Act of 2000, 66 Fed. 
Reg. 45,620 (Aug. 19, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  By 
virtue of the Statement of the Case issued during the 
pendency of the appeal, the veteran and his representative 
were given notice of the information, medical evidence, or 
lay evidence necessary to substantiate the veteran's claim.  
All relevant evidence identified by the veteran relative to 
this claim has been obtained and associated with the claims 
folder and the veteran was given the opportunity to appear 
and testify before an RO Hearing Officer and/or a member of 
the Board to advance any and all arguments in favor of his 
claim, but declined to do so.

An appeal consists of a timely filed Notice of Disagreement 
in writing and, after the issuance of a Statement of the 
Case, a timely filed Substantive Appeal.  See 38 C.F.R. 
§ 20.200.  A Substantive Appeal consists of a properly 
completed VA Form 9 or correspondence containing the 
necessary information.  The Substantive Appeal should set 
out specific arguments relating to errors of fact or law 
made by the agency of original jurisdiction, but the Board 
will construe such arguments in a liberal manner for 
purposes of determining whether they raise issues on appeal.  
See 38 C.F.R. § 20.202.  Except in the case of 
simultaneously contested claims, a Substantive Appeal must 
be filed within sixty days from the date that the Statement 
of the Case is mailed to the appellant, or within the 
remainder of the one year period from the date of mailing of 
the notification of the determination being appealed.  See 
38 C.F.R. § 20.302.  In the case of simultaneously contested 
claims, a Substantive Appeal must be filed within thirty 
days from the date of mailing of the Statement of the Case.  
See 38 C.F.R. § 20.501(b).

It is noted at this juncture that it is the defined and 
consistently applied policy of VA to administer the law under 
a broad interpretation, consistent, however, with the facts 
shown in every case.  When, after careful consideration of 
all procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any 
other point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one which exists 
because of an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  See 38 C.F.R. § 3.102.

The evidence of record reveals that the veteran was denied 
service connection for post-traumatic stress disorder, along 
with three other issues, in a September 1995 rating decision.  
The veteran filed a Notice of Disagreement in November 1995, 
appealing all four of the issues denied by the RO.  In an 
April 17, 1996, rating decision, the veteran was granted 
service connection for post-traumatic stress disorder 
effective June 7, 1995, and a 30 percent disability 
evaluation was assigned as of the effective date for service 
connection.  A Statement of the Case was issued that date 
which included a statement that the issue of service 
connection for post-traumatic stress disorder had been 
favorable resolved and, as such, had been withdrawn from the 
veteran's appeal.  The Statement of the Case provided the 
veteran with all relevant law and regulations regarding the 
three other issues on appeal.

On May 20, 1996, the veteran filed a VA-Form 9, continuing 
his appeal of all issues and asserting that he was entitled 
to an earlier effective date for the grant of service 
connection for post-traumatic stress disorder and to a higher 
initial disability evaluation for said disorder.  This 
document was construed by the RO to be a Notice of 
Disagreement as to the issues of an earlier effective date 
for the grant of service connection for post-traumatic stress 
disorder and the assignment of a higher initial disability 
evaluation for post-traumatic stress disorder.  As such, a 
Statement of the Case was issued and mailed to the veteran on 
July 30, 1996.  This Statement of the Case provided the 
veteran with notice all law and regulations regarding earlier 
effective dates and increased disability evaluations.  The 
notice also informed the veteran that a VA-Form 9 had to be 
filed within sixty days of the date of the letter or within 
the remainder, if any, of the one-year period from the date 
of the letter notifying him of the action on appeal.  The 
veteran did not file a VA-Form 9 regarding the issues of an 
earlier effective date or the assignment of a higher initial 
evaluation for his post-traumatic stress disorder.

In January 1997, the veteran submitted additional evidence to 
substantiate his claims for an earlier effective date and an 
increased disability evaluation for post-traumatic stress 
disorder.  This correspondence is deemed to be a Substantive 
Appeal regarding the issues of entitlement to an earlier 
effective date for the grant of service connection for post-
traumatic stress disorder and entitlement to a higher initial 
disability evaluation for post-traumatic stress disorder 
because it was received within one year of April 17, 1996, 
the initial notice of the issues on appeal, and it shows the 
veteran's clear intent to continue his appeal of the issues.  
The correspondence specifically states that the additional 
evidence should substantiate his claims regarding post-
traumatic stress disorder.

Therefore, based on the evidence as outlined above and 
resolving all reasonable doubt in favor of the veteran, the 
Board finds that the veteran filed a timely appeal regarding 
the issues of entitlement to an earlier effective date for 
the grant of service connection for post-traumatic stress 
disorder and entitlement to a higher initial disability 
evaluation for post-traumatic stress disorder.  Although 
38 C.F.R. § 20.501(b) shortens the time limit for filing a 
Substantive Appeal regarding simultaneously contested claims 
from sixty days following the issuance of the Statement of 
the Case to thirty, the Board finds that that provision does 
not infringe upon the one year time period within which to 
file a Substantive Appeal following the notification of the 
determination being appealed.  Accordingly, the January 1997 
correspondence from the veteran, when deemed to be a 
Substantive Appeal, is found to have been filed in a timely 
fashion.  Thus, the appeal of an earlier effective date for 
the grant of service connection for post-traumatic stress 
disorder and the assignment of a higher initial disability 
evaluation for post-traumatic stress disorder was properly 
perfected with the veteran's submission of the January 1997 
correspondence.


ORDER

The veteran filed a timely appeal as to the issues of 
entitlement to an earlier effective date for the grant of 
service connection for post-traumatic stress disorder and 
entitlement to a higher initial disability evaluation for 
post-traumatic stress disorder.





		
	JAMES R. SIEGEL
	Acting Member, Board of Veterans' Appeals



 

